Order entered December 6, 2012




                                             In The




                                      No. 05-12-00316-CR

                               CARLOS MEDRANO, Appellant

                                               VO




                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 439th Jttdicial District Court
                                  Rockwali County, Texas
                              Trial Court Cause No. 2-11-418

                                           ORDER
          Appeilant’s December 3, 2012 third motion for extension of time to file his brief Js

DENIED. By order entered October 2, 2012, the Court ordered appellant to file his brief by

December 3, 2012 or the Court would submit the appeal without appellant’s brief. See Tex. R.

App. P. 38.4(b).

          Because appellant’s brief was not submitted by the deadline set by the Court, we

ORDER the appeal submitted without appellant’s brief. The case will be submitted in due

course.




                                                      LAN~M~¥ERS ~
                                                      JUSTICE